Citation Nr: 0329054	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  00-15 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
10 percent for gastroesophageal reflux disease with peptic 
esophagitis.


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association of the U.S.A.


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active service from July 1985 to January 
1996.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO) which granted service connection for 
gastroesophageal reflux disease with peptic esophagitis and 
assigned a 10 percent disability evaluation.

The Board notes that the veteran's claim for an increased 
initial disability evaluation for gastroesophageal reflux 
disease with peptic esophagitis was previously before the 
Board in April 2001.  At that time, the Board remanded the 
veteran's claim for additional development.  Private medical 
records were obtained.  The case has now been returned to the 
Board for adjudication.


REMAND

The veteran essentially contends that the disability 
evaluation assigned for his service-connected 
gastroesophageal reflux disease with peptic esophagitis does 
not accurately reflect the severity of that disability.  The 
Board remanded this claim to the RO for additional 
development in April 2001.  However, a review of the record 
leads the Board to conclude that additional development is 
needed in this case before proceeding with appellate 
disposition, as the record does not contain sufficient 
development to make a decision on the veteran's claim at this 
time.

A preliminary review of the veteran's claims file indicates 
that it would be helpful in this case to afford the veteran 
an additional VA examination.  The Board observes that the 
veteran was afforded a VA examination in May 1999 in 
connection with his claim of entitlement to service 
connection for gastroesophageal reflux disease with peptic 
esophagitis and that a report of that examination is 
associated with the veteran's claims file.  Nevertheless, the 
examination report does not include the objective clinical 
findings necessary to evaluate the veteran's service-
connected gastroesophageal reflux disease with peptic 
esophagitis under the Schedule for Rating Disabilities, and 
more specifically, under 38 C.F.R. § 4.114, Diagnostic Code 
7346 (2003).

Furthermore, the VA examination report and private treatment 
records create a question as to the veteran's disability 
picture.  In this regard, the Board observes that the VA 
examination and private medical records do not provide an 
objective characterization as to the severity and 
manifestations of the veteran's gastroesophageal reflux 
disease with peptic esophagitis.  With regard to the 
veteran's gastroesophageal reflux disease with peptic 
esophagitis, the examiner failed to provide the necessary 
clinical findings required to accurately determine the degree 
to which the veteran's gastroesophageal reflux disease causes 
epigastric distress, dysphagia, pyrosis, regurgitation, and 
substernal, arm, or shoulder pain.  Likewise, the VA 
examiners failed to explain the extent to which the veteran's 
symptomatology due to his gastroesophageal reflux disease 
with peptic esophagitis caused the veteran impairment of his 
health, if at all.  In addition, the VA examination did not 
include any clinical correlations or distinctions between any 
recent gastroesophageal symptomatology and associated 
disorders and the veteran's service-connected 
gastroesophageal reflux disease with peptic esophagitis.  In 
short, the Board cannot render an informed decision 
concerning the level of disability caused by the veteran's 
service-connected gastroesophageal reflux disease with peptic 
esophagitis in the absence of specific medical information.  
See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c) (VA has an 
affirmative duty to obtain an examination of the claimant at 
Department health-care facilities if the evidence of record 
does not contain adequate evidence to decide a claim).

Additionally, the Board notes that while the veteran's appeal 
was pending, there was a significant change in the law 
pertaining to veteran's benefits.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (2003).  The VCAA applies to all pending claims for VA 
benefits, and provides that the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate his or her claim for benefits.  Changes 
potentially relevant to the veteran's appeal include the 
establishment of specific procedures for advising the 
claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.  

A review of the claims file does not reflect that the veteran 
was properly advised of the changes brought about by the 
VCAA, 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107.  The Court 
has indicated that the VA must satisfy its duty to notify the 
veteran as to what is needed to substantiate his claim and 
its duty to notify the veteran of VA's responsibilities in 
assisting the veteran in the development of his claim for an 
increased initial disability evaluation for gastroesophageal 
reflux disease with peptic esophagitis.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board acknowledges 
that the veteran was provided a copy of the regulations 
implementing the VCAA in the January 2003 supplemental 
statement of the case and the provisions of the VCAA in a 
January 2003 letter, as well as a May 2003 letter to the 
veteran discussing the necessary evidence to be obtained.  As 
such, the record shows evidence of consideration of the 
provisions of the VCAA by the RO, including the veteran being 
given appropriate notice of his rights and responsibilities 
and VA's responsibilities under the VCAA with regard to his 
claim for an initial disability evaluation in excess of 10 
percent for his gastroesophageal reflux disease with peptic 
esophagitis.  However, the Board notes that recent Court 
decisions require additional notice to the veteran, but the 
Board cannot correct this deficiency.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  

While in theory the Board has the authority to consider law 
not considered by the RO, a recent case from the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated a portion of a VA regulation the Board 
utilized to notify a claimant of the VCAA pursuant to 
38 U.S.C.A. § 5103.  See Disabled American Veterans, et. al. 
v. Secretary of Veterans Affairs, supra.  In that case, the 
Federal Circuit held that 38 C.F.R. § 19.9(a)(2)(ii), which 
required the Board to provide the notice required by 
38 U.S.C.A. § 5103(a) and provide a claimant not less than 30 
days to respond to the notice, was invalid because it was 
contrary to 38 U.S.C.A. § 5103(b), which provided a claimant 
one year to submit evidence.  Therefore, at this point in 
time, the Board cannot provide notice to the veteran of the 
provisions of the VCAA.  

In addition, the Board notes that, in a decision promulgated 
on September 23, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs. No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
the 30-day response period contained in 38 C.F.R. § 3.159(b) 
(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  The 
Federal Circuit made a conclusion similar to the one reached 
in Disabled American Veterans, supra (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The Federal Circuit 
found that the 30-day period provided in 38 C.F.R. 
§ 3.159(b)(1) to respond to the VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Since this case is being returned to 
the RO in order to inform the veteran of the information or 
evidence necessary to substantiate his claim and which 
evidence the VA would seek to provide and which evidence the 
veteran was to provide, the RO will be able to provide notice 
consistent with this recent Federal Circuit Court case, 
including informing the veteran that a full year is allowed 
to respond to a VCAA notice.   

Therefore, it is the Board's opinion that in order to give 
the veteran every consideration with respect to the current 
appeal and to ensure due process, further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following action:

1.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed 
under 38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107 (West 2002), including written 
notice of the evidence, if any, the 
veteran is expected to provide in support 
of his claim and the evidence, if any, 
that the RO will obtain for him.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Any notice given, or action 
taken thereafter, must comply with the 
holdings of Disabled American Veterans v. 
Secretary of Veterans Affairs, supra and 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, supra.  

In particular, the RO is requested to 
send the veteran notice of the provisions 
of the VCAA, the kind of information and 
evidence needed from him, and what he 
could do to help his claim, as well as 
his and the VA's responsibilities in 
obtaining evidence.  He should be given 
an opportunity to supply additional 
information, evidence, and/or argument 
and to identify additional evidence for 
VA to obtain regarding the veteran's 
claim of entitlement to an initial 
disability evaluation in excess of 10 
percent for gastroesophageal reflux 
disease with peptic esophagitis.  The RO 
should then obtain any referenced 
records.  All new evidence and/or 
arguments must be associated with the 
veteran's claims folder.

2.  The veteran should be afforded a VA 
gastroenterological examination in order 
to ascertain the severity and 
manifestations of the veteran's 
gastroesophageal reflux disease with 
peptic esophagitis.  The examining 
physician should review the claims file, 
conduct all indicated studies, report 
pertinent medical complaints, symptoms 
and clinical findings, and address the 
following matters, providing a medical 
rationale for all conclusions and 
opinions and clinical findings 
correlating with the pertinent schedular 
criteria.  The examiner is requested to 
review the veteran's records with a view 
towards assessing the veteran's current 
level of impairment due to his 
gastroesophageal reflux disease with 
peptic esophagitis.  The examiner is 
requested to report complaints and 
clinical findings in detail, and to 
clinically correlate the veteran's 
complaints and findings to each 
diagnosed disorder.  The examiner must 
also specify which disorders or 
manifestations are causally or 
etiologically related to the veteran's 
service-connected gastroesophageal 
reflux disease with peptic esophagitis.  
To the extent possible, the VA examiner 
must provide an objective 
characterization as to the degree to 
which the veteran's gastroesophageal 
reflux disease with peptic esophagitis 
caused regurgitation, heartburn, 
difficulty swallowing, vomiting, weight 
loss, anemia, and substernal, arm, or 
shoulder pain, as well as the extent to 
which the veteran's symptomatology due 
to his gastroesophageal reflux disease 
with peptic esophagitis impairs the 
veteran's health.  Since it is important 
"that each disability be viewed in 
relation to its history[,]" 38 C.F.R. 
§ 4.1 (2003), the claims file must be 
made available to the examiner for 
review in connection with the 
examination.  The examiner should be 
provided a full copy of this remand, and 
the examiner is asked to indicate that 
he or she reviewed the claims folder.  

3.  The RO should review the veteran's 
claim in light of all evidence associated 
with the claims file subsequent to the 
transfer of the claims file to the Board.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




